             Case 8:18-cv-00891-PWG Document 139 Filed 07/15/19 Page 1 of 2
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    Federal Programs Branch

                                                    July 15, 2019
Via CM/ECF
The Honorable Timothy J. Sullivan
United States Magistrate Judge

       Re:     NAACP, et al. v. Bureau of the Census, et al., No. 8:18-cv-0891-PWG (D. Md.)

Dear Judge Sullivan:

Defendants write to request the opportunity to oppose Plaintiffs’ letter (ECF No. 136), which concerns
various issues related to Plaintiffs’ requests for production of documents. Plaintiffs’ letter contains
inaccurate and misleading factual contentions and misconstrues governing case law. Accordingly,
Defendants respectfully request the opportunity to file a four-page letter response to Plaintiffs’
arguments by July 19, 2019.

Further, Plaintiffs failed to meet and confer about Defendants’ July 8, 2019, production and have not
challenged any specific document on Defendants’ privilege log. Defendants remain willing to meet
and confer to consider any specific request Plaintiffs may have to reconsider the withholding of
particular documents on the basis of privilege. Absent any specific request by Plaintiffs, Plaintiffs
seek to challenge 118 documents from the July 8 production withheld on the basis of privilege.
Defendants respectfully request until August 2, 2019, to file a response addressing the specific
documents at issue in Plaintiffs’ letter. Such time is necessary to allow Defendants to formally invoke
the deliberative process privilege through a declaration.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JAMES M. BURNHAM
                                             Deputy Assistant Attorney General

                                             JOHN R. GRIFFITHS
                                             Director, Federal Programs Branch

                                             JOSHUA E. GARDNER
                                             Special Counsel, Federal Programs Branch

                                             /s/ Christopher M. Lynch
                                             STEPHEN EHRLICH
                                             CHRISTOPHER M. LYNCH
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
          Case 8:18-cv-00891-PWG Document 139 Filed 07/15/19 Page 2 of 2

                                     1100 L Street, N.W.
                                     Washington, DC 20005
                                     Tel.: (202) 305-9803
                                     Email: stephen.ehrlich@usdoj.gov

                                     Counsel for Defendants

CC: All Counsel of Record (by ECF)




                                          2
